CHEHARDY, Judge.
Appellant, the New Orleans Police Department, requests, due to the alleged impropriety of the procedures utilized by the Civil Service Commission in rendering a decision in the case of Stephen Reboul v. The New Orleans Police Department, that it be allowed to appeal suspensively rather than devolutively the decision of the Commission ordering the New Orleans Police Department to reinstate appellee, Stephen Reboul, for back pay and other emoluments lost by virtue of his dismissal from the New Orleans Police Department.
*510The City argues that the decision of the Civil Service Commission was rendered by a three member panel of the Commission rather than by the entire Commission as required by applicable law. Appellee argues that even if the City were correct in this allegation, pursuant to Rule 4.5 of the City Civil Service Rules the time allowed for the Commission to render a decision (90 days after the hearing) would have now run, resulting in automatic reversal of the disciplinary action complained of.
Rule 16 of the Uniform Rules — Courts of Appeal, Section 4 states that no appeal shall stay execution of the decision of the commission unless otherwise ordered by the Court of Appeal. Section 5 of Rule 16 also states that all other rules and all laws regulating appeals, not inconsistent with the foregoing rules, shall be applicable to appeals from such commissions.
Our interpretation of the above sections of Rule 16 leads us to conclude that it is within our discretion to grant or deny a suspensive appeal from a Civil Service Commission decision. We find no showing by mover sufficient to warrant the granting of a suspensive appeal by this court.
For the reasons assigned, therefore, the motion for suspensive appeal filed by the New Orleans Police Department is denied.
MOTION DENIED.